UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7430


ANDREW DRAYTON, JR.,

                Petitioner – Appellant,

          v.

STATE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:14-cv-01573-RMG)


Submitted:   January 8, 2015                 Decided:   January 23, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Drayton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andrew      Drayton,       Jr.,       seeks       to     appeal    the    district

court’s      order       accepting       the    recommendation            of     the    magistrate

judge    and     dismissing         his    28     U.S.C.          § 2254       (2012)    petition

without      prejudice.             We     dismiss          the       appeal      for    lack   of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on    July     7,    2014.          The        notice       of     appeal        was    filed   on

September 25, 2014.              Because Drayton failed to file a timely

notice of appeal or obtain an extension or reopening of the

appeal period, we dismiss the appeal.                            We deny Drayton’s motion

to    expedite      as    moot     and    deny       his    motion       for     appointment    of

counsel.       We dispense with oral argument because the facts and

legal    contentions         are     adequately            presented       in    the     materials

before    this      court    and     argument         would       not    aid     the    decisional

process.

                                                                                         DISMISSED

                                                 2